Title: From John Adams to James Monroe, 6 December 1816
From: Adams, John
To: Monroe, James



Dear Sir
Quincy Decr. 6th. 1816

Although, our good old Massachusetts, has encore quelques Prejuges; yet I find that all our liberal minded Men have a Strong desire to See our past present and future Presidents.
They hesitate not to ask me for Introductions; and I hesitate not to give them; knowing as I do the past, present and future President to be as liberal Men as themselves.
They all return So full of Gratitude for their kind Receptions So delighted with their Tours and So full of Praises of the Characters they have seen; that I am encouraged to persevere.
Indeed, this my Office of Introducer General, is the only mean left me of contributing one mite to the preservation of the Union of the once Colonies now States, which has been the Object of my Life.
It is curious that I should introduce to you a Gentleman who carries to the President of the Senate twenty Odd Votes for your Rival Candidate. Yet So it is.
And you may depend upon it, The Reverend Mr Henry Colman the Bearer of this Letter, is one of our most ingenious litterary Characters, our most amiable Men, and our most tollerant Politicians as well as Theologians. No Bigot; No Fanatic; a phylosophic Divine! And this is no contradiction.
I pray you to introduce this Gentleman to Madam Monroe. I have observed thoat our grave Philosophers and Divines return from Washington, Montecello and Montpelier, as full of Panegyrics on Madam Madison, Madam Randolph and her Daughters, as of their Husbands Fathers and Grandfathers.
For my part I wish the Ladies would undertake to reconcile North and South, East and West. I verily believe they could do it, though the Gentlemen have not yet been able to accomplish it. It would not be So difficult nor So wonderfull as the Peace of the Romans and Sabines which Fathers Brothers and Husbands could not effect.
I am, Sir, with Sincere Esteem your humble / Servant
John Adams